     Case 2:14-cr-00308-JAM-DB Document 139 Filed 03/22/21 Page 1 of 3




 1    ZENIA K. GILG, SBN 171922
      Sausalito Plaza
 2    1505 Bridgeway, Suite 103
      Sausalito, CA 94965
 3    Telephone: 415/324-7071
      Facsimile: 415/324-7078
 4    Email: zenia@jacksonsquarelaw.com
 5    Attorney for Defendant
      KENDALL GRANT THRIFT
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                             Case No. 2:14:CR-00308-GEB
12                   Plaintiff,
                                                            STIPULATION AND
13           v.                                             [Proposed] ORDER FOR
                                                            EXTENSION OF TIME TO FILE
14    KENDALL GRANT THRIFT,                                 REPLY BRIEF
15                Defendant.
      _____________________________________/
16

17
                         STIPULATION TO RESET BRIEFING SCHEDULE
18

19           On February 8, 2021, the Court signed an Order proposed by the parties to set a

20    briefing schedule which gave Petitioner the date of March 29, 2021, for filing a Reply to the

21    Government’s Response to the § 2255 Petition. (Dkt. #135) Due to an unforeseen medical
22    emergency counsel for Petitioner is asking for additional time to file the Reply and the
23
      Government has no objection to this request. The parties, therefore stipulate and request the
24
      Court extend the date for filing the Reply to April 28, 2021.
25
      Dated: March 17, 2021                        /s/ Zenia K. Gilg
26                                                 ZENIA K. GILG
                                                   Attorney for Petitioner
27                                                 KENDALL GRANT THRIFT
28
     Case 2:14-cr-00308-JAM-DB Document 139 Filed 03/22/21 Page 2 of 3




 1

 2    Dated March 17, 2021               PHILLIP A. TALBERT
                                         United States Attorney
 3                                       /s/ Justin L. Lee
                                         JUSTIN L. LEE
 4                                       Assistance United States Attorney

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                         2

28
     Case 2:14-cr-00308-JAM-DB Document 139 Filed 03/22/21 Page 3 of 3




                                                  ORDER
 1

 2           Based on the request of the parties, the Court orders that the Petitioner’s Reply to the

 3    United States Response to § 2255 Petition (Dkt 136) be extended to April 28, 2021.

 4           IT IS SO ORDERED

 5                                                                          Dated: March 22, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                    3

28
